Grace, J.
(concurring specially). Relator having made and filed'a motion in this eonrt for modification of the original decision and order, a further hearing, upon elements of the case not considered in the *329previous decision and restraining order, was, by this court, permitted and ordered.
The motion was fully argued by all parties, in which a further decision, covering additional points not incorporated in the original decision, has been written. Upon the petition originally presented to this court, it assumed original jurisdiction. It exercised its power under that jurisdiction, to declare the order of the Railroad Commission void, and the rates therein prescribed as excessive and contrary to law, and properly so.
The further decision of this court states: “The fact that the new rate statute (Sess. Laws 1919, chap. 194) goes into effect following a period of Federal control, and at the expiration of the period fixed in the Transportation Act, within which rates could not be lowered, may give rise to extreme difficulty. Rut this does not, in our judgment, justify either a court or a commission, in assuming that the difficulties are insurmountable. On the contrary, it points to the necessity of a more complete showing before the commission than might otherwise be required.”
There are other expressions in the additional decision, expressing the same thought, principle, or conclusion, and with all this, we agree. It is the same principle stated, and the same conclusion arrived at by the writer in his dissenting opinion, in the case of State ex rel. Langer v. Northern P. R. Co. 43 N. D. 556, 172 N. W. 329, wherein it was stated: “At such time, when such transportation systems are returned to their owners, if they be so returned, all state regulations and powers will be again revived, and be of the same force and effect as they were at the time of the taking of Federal control.
“The power of the state at the time of taking of Federal control, to prescribe fares, rates, and charges was not repealed, but merely suspended during Federal control, and, upon the termination of that, will again have the same force and effect as at the time of taking of Federal control.”
We there, further, fully discuss this principle, at length. Chapter 194 of the Sessions Laws of 1919 was a law of this state at the time the roáds were released from Federal control, and became applicable as a rate statute on the 1st day of September, 1920, after Federal control had wholly ceased, and after it no longer had power to fix or pre*330scribe rates. Though that statute became applicable at the time above stated, it seems to have been ignored and disregarded by the commission, and thus, it disregarded the will of the legislature, as expressed in that law, and in effect nullified it.
We do not think the commission can disregard this law. We think it must be the basis of any action the commission may take, resulting in the issuing • of its order fixing or prescribing rates. It is the scrarce of their authority and power, relative to fixing rates. It will be time enough to discuss all the principles involved, and whether or not the commission may, in any degree, depart from that law, and upon what principle they may do so, if at all, when the full record is presented, if it ever is presented, from which it may be determined, upon a full consideration and analysis of interstate and intrastate rates, what, if any, power of action may be exercised or taken, by them, to avoid discrimination.
The further order of this court, requiring the Railroad Commission to open up the case for further hearing, and that the board publish notice of the time, and place of hearing, and mail a copy thereof to the relator, and that all interested parties be permitted to adduce evidence, examine witnesses, and that the respondents be directed to cooperate in this regard, and that the restraining order previously issued remain in effect, pending full compliance with this order, and until the final disposition of the case by the Board of Commissioners, is in accord with my view.